Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment   
1.	Applicant's amendments, filed January 28, 2021 are respectfully acknowledged and have been fully considered. 
	Claims 1 and 14 are amended. 
	Claims 1-20 are pending.
Drawings
2.	The drawing filed on February 18, 2020 are acknowledged as accepted by the Examiner.
Response to Arguments
3.	In view of the Applicant’s amendments and remarks, filed January 28, 2021, the rejections of independent claims 1 and 14 are withdrawn. The rejections of claims 2-13 and 15-20 are withdrawn based upon their dependence on their allowable base claims.
Allowable Subject Matter
4. 	After an examination of the present application, in view of the amendments and remarks filed January 28, 2021, and based on an updated, thorough search of the prior art of record, Claims 1-20 are found to be in condition for allowance.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Claim 1:
	While closest prior art Yang (CN 107194321/US 20200019747 A1) teaches portions of the limitations of independent Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 1, namely "wherein in each of the pixel columns, one of the first and second signal lines extends over both the first and second display areas and a remaining one of the first and second signal lines is not disposed in the second display area, and wherein two pairs of the first and second signal lines correspond to each pair of contiguous pixel columns in the first display area" in combination with all other limitations of the claim.

Claim 14:
	While closest prior art Yang (CN 107194321/US 20200019747 A1) teaches portions of the limitations of independent Claim 14, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 14, namely "wherein in each of the pixel columns, one of the first and second signal lines extends over both the first and second display areas and a remaining one of the first and second signal lines is not disposed in the second display area, and wherein two pairs of the first and second signal lines correspond to each pair of contiguous pixel columns in the first display area" in combination with all other limitations of the claim.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624